DENY and Opinion Filed January 10, 2022




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00617-CV

                    IN RE ANDREW WILKERSON, Relator

           Original Proceeding from the 301st Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DF-19-21377

                         MEMORANDUM OPINION
                    Before Justices Molberg, Reichek, and Smith
                             Opinion by Justice Smith
      In this original proceeding, relator challenges the trial court’s contempt order

in the underlying suit affecting the parent-child relationship. Entitlement to

mandamus relief requires relator to show that the trial court clearly abused its

discretion and that he lacks an adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Based on our review of the petition and the record, we conclude that relator

has failed to show his entitlement to the relief requested. See TEX. R. APP. P. 52.8(a).
     Accordingly, we deny the petition for writ of mandamus.




                                       /Craig Smith/
                                       CRAIG SMITH
                                       JUSTICE
210617F.P05




                                     –2–